Filed 2/26/14 P. v. Osiow CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----


THE PEOPLE,                                                                             C074688

                   Plaintiff and Respondent,                              (Super. Ct. No. CRF13-2057)

         v.

GREGORY KEITH OSIOW,

                   Defendant and Appellant.




         Defendant Gregory Keith Osiow pleaded no contest to two counts of corporal
injury on a cohabitant in exchange for a stipulated sentence of two years in state prison.
Defendant’s ensuing appeal is subject to the principles of People v. Wende (1979)
25 Cal.3d 436 (Wende) and People v. Kelly (2006) 40 Cal.4th 106, 110. In accordance
with the latter, we will provide a summary of the offenses and the proceedings in the trial
court.

         On April 18, 2013, a verbal argument between defendant and his live-in girlfriend
escalated into defendant slapping, punching, and kicking her, resulting in bruising. On




                                                             1
May 17, 2013, defendant punched the mother of his children, causing her to fall to the
ground. He broke her glasses, threw her cell phone, and took her money.

       Defendant entered a plea of no contest to two counts of corporal injury to a
cohabitant (Pen. Code, § 273.5, subd. (a)—count 2 [a felony] & count 3 [reduced to a
misdemeanor]) in exchange for dismissal of the remaining counts and a stipulated state
prison sentence of two years. The court imposed the low term of two years for count 2
and a concurrent one-year term for count 3.

       Defendant appeals.

       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days have elapsed, and
we have received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.

                                      DISPOSITION

       The judgment is affirmed.


                                                         BUTZ                   , J.


We concur:


      NICHOLSON              , Acting P. J.


      HULL                   , J.

                                              2